DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument that Kim does not teach the claimed first signal from the host to the processing unit of the memory is persuasive.  Kim teaches a test end signal that sets the memory component to the first mode based on the first mode setting signal, wherein in the first mode, the processing device exposes the array of memory cells of the memory component to the host system”.  However Kim’s test end signal is sent from the memory to the host to tell the host it has completed the test and not from the host to the memory telling the memory to exit the test mode.  The secondary reference of Wilsey enters (step 110) and exits (step 140) a training mode but is silent on what causes it to start training as well as why it stops training but the examiner can assume it stops training for the same reason Kim stops testing in that the training function has completed and not necessarily from a signal from the host to end the training mode.  The examiner is therefore citing multiple references that teach a first device sending a signal to a second device to enter training/test and another signal from the first device to the second device to exit training/test.  The examiner has chosen Gupta because it uses a singles signal line as in applicants figure 2 to send one signal to exit training mode “Mode module 508 can further signal 
Applicant’s arguments, see page 16, filed 1/24/22, with respect to claim 15 have been fully considered and are persuasive.  The rejection of claims 15-20 has been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim PN 2012/0317449 in view of Wilsey PN 2008/0195829 and Gupta PN 2013/0151796.
In regards to claims 1, 8: Kim teaches a system (figure 3B) comprising: a memory component (200 and 500 taken together), the memory component including an array of memory cells (200) (Para [0046]) and test operation component (500), the test operation component (500) to perform a test computation (Para [0055]) in association with the array of memory cells (200); and a processing device (400), operatively coupled with the memory component (200), to: receive a first mode setting signal (test mode end para[0012]), the first mode setting signal indicating a first mode (test mode end signal enters a mode not in test mode); set the memory component to the first mode (not in test mode) based on the first mode setting signal (test end signal), wherein in the first mode, the processing device exposes the array of memory cells (200) of the memory component (functions normally selection unit 450 gives access of memory to host) to the host system; receive a second mode setting signal (test mode signal Para [0055] “host 20, and may activate the testing device 500 to control a test operation performed on the semiconductor memory device 200 when the controller 300' receives a test mode control signal .
Claims 2-7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim PN 2012/0317449 in view of Wilsey PN 2008/0195829 and Gupta PN 2013/0151796 as applied to claim 1 above, and further in view of LIM et al PN 2013/0182522.
In regards to claims 2, 9: Kim teaches a selection unit but the selection unit receives the mode signal instead of provides the mode selection signal. Kim also inherently has a decoder in that any memory array device needs a sense amp and either a column decoder or a row decoder. Kim et al does not discuss a mode selection unit that provides the mode selection signal to a command decoder. Lim et al teaches a memory array with in mode register (21) that includes selection information that masks banks of memories (unmasked banks are able to be accessed by the host and the masked banks are not able to be accessed by the host) coupled to a command decoder (23) to select which components in a memory are enabled for the host to access. It 
In regards to claims 3, 10: Kim teaches in the first mode accessing the memory array and in the second mode accessing the Test module. Wilsey teaches in the first mode accessing the memory array and in the second mode accessing the learning circuitry. Lim et al teaches the mode register selecting which components are accessible/unaccusable. All three teach setting the mode.
In regards to claims 4, 11: Lim et al teaches the mode register being a mode register.
In regards to claims 5, 12, and 20: Lim et al teaches mode register setting (Para [0006]).
In regards to claims 6-7, 13-14: Official notice is taken that signals are known to be active high or active low and that an inverter is simple a switch tied to a pull up resister. It would have been obvious to have the mode signal be either active high or active low because an inverter could be used to provide the opposite signal.

Allowable Subject Matter
Claims 15-20 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187